Citation Nr: 1713186	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  05-36 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from September 1990 to April 1991.  The latter period included service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board denied the Veteran's claims in a June 2014 decision.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR), set aside the Board's decision, and remanded the Veteran's claims for action consistent with the joint motion.

In April 2015, the Board remanded the Veteran's claims for additional development.  The case is now again before the Board for further appellate action.

The Board also remanded the Veteran's claim for service connection for a lower back disability in April 2015.  In a November 2016 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted this claim.  The AMC's decision constitutes a full grant of the benefit sought on appeal with regard to the Veteran's lower back disability.  As such, the claim is no longer before the Board.

With regard to his gastrointestinal disabilities, the Veteran submitted a claim for service connection for "irritable bowel syndrome and gastritis" in May 2006.  The RO interpreted the claim to include gastroesophageal reflux disease (GERD), and the AMC granted service connection for GERD in a November 2016 rating decision.  However, the AMC simultaneously issued a supplemental statement of the case (SSOC) continuing the RO's previous denial of service connection for any gastrointestinal disability other than GERD.

The grant of service connection for GERD constitutes a partial grant of the benefits sought on appeal by the Veteran.  Under these circumstances, the Board has recharacterized the Veteran's claims as reflected on the title page, and has determined these are the only claims remaining in appellate status.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's gastritis is an adverse effect of pain medication taken for his service-connected lower back disability.

2.  IBS has not been present at any time during the pendency of the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastritis have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations relating to his claims.

The Board briefly notes the Veteran's STRs for his period of service from September 1990 to April 1991 have been determined to be unavailable.  However, as discussed below, the evidence shows the Veteran has not had IBS at any time following service.  As such, the absence of this portion of the Veteran's STRs is of no consequence regarding the Board's decision to deny the claim for service connection for IBS.

Neither the Veteran nor his representative have identified any additional evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has fulfilled its duty to assist the Veteran in the development of the facts pertinent to his claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Importantly, the Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The U. S. Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran submitted claims for service connection for gastritis and IBS in May 2006.

Post-service treatment records show the Veteran was diagnosed with suspected gastritis after reporting abdominal discomfort, heartburn, gas, and right side pain for the previous 2 weeks.  In August 2003, it was noted he was intolerant to fatty or acidic foods and diagnoses of GERD and gastritis were provided.  In December 2005, the Veteran reported appetite loss and weight loss, and an assessment of epigastric pain with heartburn was given.  In May 2006, he reported abdominal epigastric pain with nausea and reflux symptoms, as well as occasional diarrhea, for the previous month, and he was again diagnosed with active GERD.  Treatment notes show the Veteran also reported occasional diarrhea in May 2006 and June 2006.

In a July 2006 VA psychiatric examination report, the examiner noted the Veteran  had complained of gastritis with diarrhea and loss of weight.

August 2006 imaging of the upper gastrointestinal tract showed, in pertinent part, gastritis and GERD.

The Veteran was afforded a VA examination in March 2012.  The examiner noted the Veteran had been diagnosed with GERD in 2006, and had also been diagnosed with gastritis.  The examiner indicated the Veteran did not have IBS, chronic diarrhea, or any other gastrointestinal condition, and he noted that the Veteran denied diarrhea or constipation at the examination.  The examiner noted the Veteran had been under treatment with pain medication for many years due to a back condition.  The examiner then specifically stated the record contained no evidence of IBS.  He further stated, in pertinent part, that it was his opinion that the Veteran's GERD and gastritis were caused by the pain medication he took for his chronic lower back condition.

In a separate September 2013 VA medical opinion, the same VA examiner again stated that the Veteran's GERD was an adverse effect of his pain medication, and reiterated that there was no evidence of IBS or of complaints of symptoms associated with IBS in the record.

Upon a careful review of the foregoing, the Board first notes that in the November 2016 rating decision by the AMC referenced above, the Veteran was granted service connection for GERD on the basis of the March 2012 VA examiner's opinion that the condition was caused by pain medication used to treat the Veteran's service-connected lower back disability.  The Board notes the March 2012 examiner opined that gastritis, in addition to GERD, was caused by the pain medication.  Upon review, there is no evidence in the record which contradicts the VA examiner's opinion or posits an alternate cause of the Veteran's gastritis.

Based on the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran's gastritis was caused by his service-connected lower back disability, specifically the medication used to treat the condition.  Accordingly, granting of service connection for gastritis is in order.

However, upon a careful review of the entire record, the Board has determined that a preponderance of the evidence shows the Veteran has not had IBS at any time during the period of the claim.  In this regard, the Board notes that on each occasion when the Veteran sought treatment for gastrointestinal symptoms, as summarized above, he was diagnosed with GERD and/or gastritis, and never IBS.  In addition, following an examination of the Veteran and a review of his records, the March 2012 VA examiner specifically determined there was no evidence the Veteran had IBS.  The Board has carefully reviewed the entire record and has found no evidence the Veteran has ever been diagnosed with IBS.
 
The Board briefly notes the Veteran is a Persian Gulf War Veteran, and under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2016).  For purposes of 38 C.F.R. § 3.317, there are 3 types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  Id.

In this regard, the Board notes in his July 1990 report of medical history prior to his second enlistment, the Veteran stated he was hospitalized with a "nervous stomach" in 1987, 7 years following his first period of service, and 3 years prior to his Persian Gulf service.  This evidence indicates the Veteran's gastrointestinal symptoms pre-dated his Persian Gulf service.  In addition, as stated in the Board's June 2014 decision denying the Veteran's claims, at no time has the cause of the Veteran's gastrointestinal symptoms been found to be unknown.  Instead, his symptoms, to include abdominal and epigastric pain, heartburn, nausea, vomiting, diarrhea, and weight loss, have been attributed to his diagnosed GERD and gastritis.  These findings by the Board in June 2014 were not disputed by the parties in the December 2014 JMR referenced above.  For these reasons, the Board again finds service connection for an undiagnosed or multi-symptom illness under 38 C.F.R. § 3.317 is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim for service connection for IBS.  As such, the doctrine is inapplicable and the claim must be denied.



ORDER

Entitlement to service connection for gastritis is granted.

Entitlement to service connection for irritable bowel syndrome is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


